
 
EXHIBIT 10.40






NOBLE ENERGY, INC.
CHANGE OF CONTROL SEVERANCE PLAN FOR EXECUTIVES




THIS CHANGE OF CONTROL SEVERANCE PLAN FOR EXECUTIVES, made and executed at
Houston, Texas, by Noble Energy, Inc., a Delaware corporation (the “Company”),


WITNESSETH THAT:


WHEREAS, effective as of October 24, 2006, the Company established the Noble
Energy, Inc. Change of Control Severance Plan for Executives (the “Plan”) to
provide for the payment of severance benefits to certain key employees of the
Company and its participating affiliates whose employment with the Company or
such an affiliate terminated under certain circumstances; and
 
WHEREAS, the Company now desires to amend the Plan to make certain changes
designed to comply with the requirements of Code Section 409A;
 
NOW, THEREFORE, in consideration of the premises, the Plan is hereby amended by
restatement its entirety effective as of January 1, 2008, to read as follows:
 


 
ARTICLE I.


DEFINITIONS


1.1           Definitions.  Where the following words and phrases appear in the
Plan, they shall have the respective meanings set forth below, unless their
context clearly indicates to the contrary.


(a)    “Affiliated Company” means any incorporated or unincorporated trade or
business or other entity or person, other than the Company, that along with the
Company is considered a single employer under Code section 414(b) or Code
section 414(c); provided, however, that (i) in applying Code section 1563(a)(1),
(2), and (3) for the purposes of determining a controlled group of corporations
under Code section 414(b), the phrase “at least 50 percent” shall be used
instead of the phrase “at least 80 percent” in each place the phrase “at least
80 percent” appears in Code section 1563(a)(1), (2), and (3), and (ii) in
applying Treas. Reg. section 1.414(c)-2 for the purposes of determining trades
or businesses (whether or not incorporated) that are under common control for
the purposes of Code section 414(c), the phrase “at least 50 percent” shall be
used instead of the phrase “at least 80 percent” in each place the phrase “at
least 50 percent” appears in Treas. Reg. section 1.414(c)-2.
 
(b)    “Annual Cash Compensation” shall mean, with respect to a Covered
Employee, such Covered Employee’s annualized salary in effect on the date of the
earliest Change of Control to occur during the 18-month period prior to the date
of such Covered Employee’s Involuntary Termination, plus the greater of (1) such
Covered Employee’s annual target bonus for the then-current annual bonus period,
or (2) the average annual bonus paid or payable by the Employer to such Covered
Employee for the three-year period (or for the period of such Covered Employee’s
employment, if such Covered Employee has not been employed for all of such
three-year period) immediately preceding the date of such Change of Control.
 
(c)    “Applicable Factor” shall mean the factor specified as applicable to the
Chief Executive Officer, a Senior Executive and a Key Executive, respectively,
on the attached Schedule A.
 


 
1

--------------------------------------------------------------------------------

 


(d)    “Board” shall mean the Board of Directors of the Company.
 
(e)    A “Change of Control” shall be deemed to have occurred if:
 
(1)           individuals who, as of the Effective Date, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least fifty­-one
percent (51%) of the Board, provided that any person becoming a director
subsequent to the Effective Date whose election, or nomination for election, by
the Company’s stockholders was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be, for purposes of the
Plan, considered as though such person were a member of the Incumbent Board;


(2)           the stockholders of the Company shall approve a reorganization,
merger or consolidation, in each case, with respect to which persons who were
the stockholders of the Company immediately prior to such reorganization, merger
or consolidation do not, immediately thereafter, own outstanding voting
securities representing at least fifty-one percent (51%) of the combined voting
power entitled to vote generally in the election of directors (“Voting
Securities”) of the reorganized, merged or consolidated company;


(3)           the stockholders of the Company shall approve a liquidation or
dissolution of the Company or a sale of all or substantially all of the stock or
assets of the Company; or


(4)           any “person,” as that term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any of its subsidiaries, any employee benefit plan of  the Company or
any of its subsidiaries, or any entity organized, appointed or established by
the Company for or pursuant to the terms of such a plan), together with all
“affiliates” and “associates” (as such terms are defined in Rule 12b-2 under the
Exchange Act) of such person (as well as any “Person” or “group” as those terms
are used in Sections 13(d) and 14(d) of the Exchange Act), shall become the
“beneficial owner” or “beneficial owners” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act), directly or indirectly, of securities of the Company
representing in the aggregate twenty-five percent (25%) or more of either the
then outstanding shares of common stock, par value $3.33⅓ per share, of the
Company (“Common Stock”) or the Voting Securities of the Company, in either such
case other than solely as a result of acquisitions of such securities directly
from  the Company.  Without limiting the foregoing, a person who, directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise has or shares the power to vote, or to direct the voting of, or to
dispose, or to direct the disposition of, Common Stock or other Voting
Securities of the Company shall be deemed the beneficial owner of such Common
Stock or Voting Securities.


Notwithstanding the foregoing, a “Change of Control” of the Company shall not be
deemed to have occurred for purposes of paragraph (4) of this Section 1.1(d)
solely as the result of an acquisition of securities by the Company which, by
reducing the number of shares of Common Stock or other Voting Securities of the
Company outstanding, increases (i) the proportionate number of shares of Common
Stock beneficially owned by any person to twenty-five percent (25%) or more of
the shares of Common Stock then outstanding or (ii) the proportionate voting
power represented by the Voting Securities of the Company beneficially owned by
any person to twenty-five percent (25%) or more of the combined voting power of
all then outstanding Voting Securities; provided, however, that if any person
referred to in clause (i) or (ii) of this sentence shall thereafter become the
beneficial owner of any additional shares of Common Stock or other Voting
Securities of the Company (other than a result of a stock split, stock dividend
or similar transaction), then a Change of Control of  the Company shall be
deemed to have occurred for purposes of paragraph (4) of this Section 1.1(d).


(f)    “Chief Executive Officer” shall mean the individual who is the Chief
Executive Officer of the Company.
 
(g)    “Code” shall mean the Internal Revenue Code of 1986, as amended.
 


 
2

--------------------------------------------------------------------------------

 


(h)    “Committee” shall mean the committee appointed by the Board to administer
the Plan.
 
(i)    “Company” shall mean Noble Energy, Inc., a Delaware corporation.
 
(j)    A “Constructive Termination” shall be deemed to have occurred with
respect to a Covered Employee if the Employer:
 
(1)           within two (2) years after a Change of Control occurs, demotes
such Covered Employee to a lesser position, in title or responsibility, as
compared to the highest position held by him or her with the Employer at the
earlier of the occurrence of a Change of Control or the date on which a
tentative agreement is reached by the Employer, or a public announcement is
made, regarding a proposed Change of Control that ultimately occurs;


(2)           within two (2) years after a Change of Control occurs, reduces
such Covered Employee’s total annual compensation (i.e., the sum of his or her
annual salary, his or her target bonus under the Employer’s annual incentive
bonus plan or similar plan in effect at the applicable time and the value of
other employment benefits provided to such Covered Employee by the Employer)
below the level in effect at the earlier of the occurrence of a Change of
Control or the date on which a tentative agreement is reached by the Employer,
or a public announcement is made, regarding a proposed Change of Control that
ultimately occurs; or


(3)           within one (1) year after a Change of Control occurs, requires or
requests such Covered Employee to relocate to a principal place of employment
more than fifty (50) miles from the location where he or she was principally
employed immediately prior to the Change of Control.


(k)    “Covered Employee” shall mean an individual who is the Chief Executive
Officer, a Senior Executive or a Key Executive, excluding, however, any
individual who is a party to an individual written change of control agreement
with the Employer providing severance payments upon such individual’s
termination of employment with the Employer.
 
(l)    “Effective Date” shall mean January 1, 2008.
 
(m)    “Employer” shall include the Company and each other entity or
organization that adopts the Plan in accordance with the provisions of Section
4.4 of the Plan and their successors.
 
(n)    “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended.
 
(o)    “Involuntary Termination” shall mean a Covered Employee’s Separation from
Service which:
 
(1)           does not result from a voluntary resignation by the Covered
Employee (other than a resignation pursuant to Section 1.1(o)(2)); or


(2)           results from a resignation by a Covered Employee on or before the
date which is sixty (60) days after the date the Covered Employee is notified of
a Constructive Termination applicable to him or her;


provided, however, that the term “Involuntary Termination” shall not include a
Termination for Cause or a Covered Employee’s Separation from Service as a
result of such Covered Employee’s death, disability under circumstances
entitling him or her to benefits under the Employer’s long-term disability plan,
or Retirement.
 


 
3

--------------------------------------------------------------------------------

 
 
(p)    Key Executive” shall mean a Covered Employee who is employed by the
Employer in a job category or position specified as a Key Executive job category
or position on the attached Schedule A.
 
(q)    Payment Date” shall mean (1) with respect to a Covered Employee who is
not a Specified Employee, the date that is thirty (30) days after the date of
such Covered Employee’s Involuntary Termination, and (2) with respect to a
Covered Employee who is a Specified Employee, the earlier of (i) the first
business day that is six (6) months after the date of such Covered Employee’s
Involuntary Termination, or (ii) the date that is thirty (30) days after the
date of such Covered Employee’s death following his or her Separation from
Service.
 
(r)    “Retirement” shall mean a Covered Employee’s voluntary resignation on or
after the date as of which he or she either (1) has attained age fifty-five (55)
and completed five (5) years of Vesting Service (within the meaning of the Noble
Energy, Inc. Retirement Plan as in effect immediately prior to a Change in
Control), or (2) has attained age sixty-five (65) (regardless of the number of
his or her years of such Vesting Service), excluding in either case, however, a
resignation at the request of the Employer or a resignation within sixty (60)
days after such Covered Employee is notified of a Constructive Termination
applicable to him or her.
 
(s)    “Senior Executive” shall mean a Covered Employee who is employed by the
Employer in a job category or position specified as a Senior Executive job
category or position on the attached Schedule A.
 
(t)    “Separation from Service” means, with respect to a Covered Employee, such
Covered Employee’s separation from service (within the meaning of Code section
409A and the regulations and other guidance promulgated thereunder) with the
group of employers that includes the Company and each Affiliated Company.  With
respect to services as an employee, an employee’s Separation from Service shall
be deemed to occur on the date as of which the employee and his or her employer
reasonably anticipate that no further services will be performed after such date
or that the level of bona fide services the employee will perform after such
date (whether as an employee or an independent contractor) will permanently
decrease to no more than 20 percent of the average level of bona fide services
performed (whether as an employee or an independent contractor) over the
immediately preceding 36-month period (or the full period of services to the
employer if the employee has been providing services to the employer less than
36 months).
 
(u)    “Specified Employee” means a Covered Employee who is a specified employee
within the meaning of Code section 409A(a)(2) and the regulations and other
guidance promulgated thereunder.  Each Specified Employee will be identified by
the Compensation, Benefits and Stock Option Committee of the Board (the
“Compensation Committee”) as of each December 31, using such definition of
compensation permissible under Treas. Reg. section 1.409A-1(i)(2) as the
Compensation Committee shall determine in its discretion, and each Specified
Employee so identified shall be treated as a Specified Employee for the purposes
of this Plan for the entire 12-month period beginning on the April 1 following a
December 31 Specified Employee identification date.
 
(v)    “Termination for Cause” shall mean an Employer’s or Affiliated Company’s
termination of a Covered Employee’s employment with such Employer or Affiliated
Company because of (1) the willful and continued failure by such Covered
Employee to perform the duties of his or her position with such Employer or
Affiliated Company or his or her continued failure to perform the duties
reasonably requested or reasonably prescribed by the Board (other than as a
result of such Covered Employee’s death or disability), (2) the engaging by such
Covered Employee in conduct involving a material misuse of the funds or property
of an Employer or Affiliated Company, (3) the gross negligence or willful
misconduct by such Covered Employee in the performance of his or her duties that
results in, or causes, material monetary harm to an Employer or Affiliated
Company, (4) such Covered Employee’s commission of a felony or a civil or
criminal offense involving moral turpitude, or (5) such Covered Employee’s
material violation of the Company’s Code of Business Conduct and Ethics.  A
Covered Employee’s Termination for Cause shall be made only after reasonable
notice to such Covered Employee and an opportunity for such Covered Employee,
together with counsel, to appear before the Board.  A Covered Employee’s
Termination for Cause shall be effective only if agreed upon by a majority of
the directors of the Board.
 
(w)    “Welfare Benefit Coverages” shall mean the medical, dental, vision and
life insurance coverages provided by the Employer to its active employees.
 
1.2           Number and Gender.  Wherever appropriate herein, words used in the
singular shall be considered to include the plural and the plural to include the
singular.  The masculine gender, where appearing in the Plan, shall be deemed to
include the feminine gender.


1.3             Headings.  The headings of Articles and Sections herein are
included solely for convenience and if there is any conflict between such
headings and the text of the Plan, the text shall control.
 
 
ARTICLE II.


SEVERANCE BENEFITS


2.1             Severance Benefits.  Subject to the provisions of Section 2.2,
if a Covered Employee’s Separation from Service occurs by reason of an
Involuntary Termination described in Section 1.1(j)(1), Section 1.1(j)(2) or
Section 1.1(o)(1) which occurs within two (2) years after a Change of Control
occurs, or by reason of an Involuntary Termination described in Section
1.1(j)(3) which occurs within one (1) year after a Change of Control occurs, the
Employer shall:


(a)           pay to such Covered Employee when due under the Employer’s normal
payroll procedures all unpaid salary due to, and unreimbursed expenses incurred
by, such Covered Employee in the performance of his or her duties for the
Employer through the date of such Involuntary Termination;


 
4

--------------------------------------------------------------------------------

 


(b)           pay to such Covered Employee on his or her Payment Date an amount
in cash equal to such Covered Employee’s Annual Cash Compensation multiplied by
the Applicable Factor that applies to such Covered Employee;


(c)           pay to such Covered Employee on his or her Payment Date an amount
in cash equal to such Covered Employee’s prorata (measured as the number of days
expired, as of the annual date of such Involuntary Termination, in the
then-current annual bonus period, divided by 365) target bonus for the
then-current annual bonus period;


(d)           within thirty (30) days of receiving a detailed invoice for same,
reimburse such Covered Employee, up to a maximum cumulative amount of $15,000,
for the reasonable fees of no more than one (1) out-placement or similar service
provider engaged by such Covered Employee to assist in finding employment
opportunities for such Covered Employee during the one-year period following the
date of such Involuntary Termination, provided that all reimbursements to be
made pursuant to this Section 2.1(d) shall be made to such Covered Employee no
later than the end of the second calendar year following the calendar year in
which such Covered Employee’s Separation from Service occurs; and


(e)           provide such Covered Employee with continued Welfare Benefit
Coverages for himself or herself and, where applicable, his or her eligible
dependents, for the period of months following the date of such Involuntary
Termination that is specified for such Covered Employee on the attached Schedule
A; provided, however, that such Covered Employee must continue to pay the
premiums paid by active employees of the Employer from time to time for such
coverages.  Such benefit rights shall apply only to those Welfare Benefit
Coverages that the Employer has in effect from time to time for active
employees.  If the Employer determines that providing one of the Welfare Benefit
Coverages under a welfare plan maintained by the Employer will fail to satisfy a
nondiscrimination requirement that the Employer intended such welfare plan to
satisfy, then instead of providing such benefit under such welfare plan, the
Employer may provide such benefit to or with respect to such Covered Employee
under another plan or insurance arrangement.  Welfare Benefit Coverages shall
immediately end upon the Covered Employee’s obtainment of new employment and
eligibility for similar Welfare Benefit Coverages (with the Covered Employee
being obligated hereunder to promptly report such eligibility to the Employer).


The severance benefits payable under this Section 2.1 (1) shall be deemed to be
severance pay subject to any required tax withholding, and (2) shall not
constitute compensation that is taken into account for the purposes of
determining benefits or allocating contributions under any employee benefit plan
(within the meaning of ERISA) maintained by the Employer.


2.2           Release and Full Settlement.  Any provision of the Plan to the
contrary notwithstanding, as a condition to the receipt of any severance benefit
hereunder, a Covered Employee whose Separation from Service occurs by reason of
an Involuntary Termination shall execute a release and indemnity, in such
reasonable form as may be approved by the Committee, releasing the Board, the
Committee, the Employer and the Employer’s affiliates, shareholders, partners,
officers, directors, employees and agents from, and indemnifying each such party
against, any and all claims and causes of action of any kind or character,
including but not limited to all claims or causes of action arising out of such
Covered Employee’s employment with the Employer, the termination of such
employment and the performance of the Employer’s obligations hereunder, and the
receipt by such Covered Employee of any benefit provided hereunder shall
constitute full settlement of all such claims and causes of action of such
Covered Employee.


2.3           Mitigation.  A Covered Employee shall not be required to mitigate
the amount of any payment provided for in this Article II by seeking other
employment or otherwise, nor shall the amount of any payment provided for in
this Article II be reduced by any compensation or benefit earned by the Covered
Employee as the result of employment by another employer or by retirement
benefits.  The benefits under the Plan are in addition to any other benefits to
which a Covered Employee is otherwise entitled.


2.4           Gross-Up Payment.  In the event that (a) a Covered Employee
becomes entitled to the severance benefits provided under Section 2.1 (the
“Change of Control Benefits”) and any of the Change of Control Benefits will be
subject to the tax (the “Excise Tax”) imposed by Section 4999 of the Code, or
any successor provision, or (b) any payments or benefits received or to be
received by such Covered Employee pursuant to the terms of any other plan,
arrangement or agreement (the “Other Benefits”) will be subject to the Excise
Tax, the Employer shall pay to such Covered Employee an additional amount (the
“Gross-Up Payment”) such that the net amount retained by such Covered Employee,
after deduction of any Excise Tax on the Change of Control Benefits and the
Other Benefits, and any federal, state and local income tax and Excise Tax upon
the payment provided for by this Section 2.4, shall be equal to the Change of
Control Benefits and the Other Benefits.


 
5

--------------------------------------------------------------------------------

 


For purposes of determining whether any of the Change of Control Benefits or the
Other Benefits will be subject to the Excise Tax and the amount of such Excise
Tax:


(1)    any payments or benefits received or to be received by such Covered
Employee in connection with a change in control of the Employer or such Covered
Employee’s Separation from Service (whether pursuant to the terms of the Plan or
any other plan, arrangement or agreement with the Employer, any person whose
actions result in change in control or any person affiliated with the Employer
or such persons) shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, and all “excess parachute payments” within the
meaning of Section 280G(b)(1) shall be treated as subject to the Excise Tax,
except to the extent that, in the opinion of tax counsel selected by the Board,
such payments or benefits (in whole or in part) do not constitute parachute
payments, or such excess payments (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of Section
280G(b)(4) of the Code,


(2)    the amount of the Change of Control Benefits and the Other Benefits that
shall be treated as subject to the Excise Tax shall be equal to the lesser of
(A) the total amount of the Change of Control Benefits and the Other Benefits or
(B) the amount of excess parachute payments within the meaning of Sections
280G(b)(1) and (4) (after applying subparagraph (1) above), and


(3)    the value of any non-cash benefits or any deferred payment or benefit
shall be determined by  tax counsel, selected by the Board, in accordance with
the principles of Sections 280G(d)(3) and (4) of the Code.


For purposes of determining the amount of the Gross-Up Payment, such Covered
Employee shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation in the calendar year in which the Gross-Up
Payment is to be made and state and local income taxes at the highest marginal
rates of taxation in the state and locality of the such Covered Employee’s
residence on the date of separation, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes.  In the event that the Excise Tax is subsequently determined to be less
than the amount taken into account hereunder at the time of such Covered
Employee’s Separation from Service, such Covered Employee shall repay to the
Employer at that time that amount of such reduction in Excise Tax as is finally
determined to be the portion of the Gross-Up Payment attributable to such
reduction plus interest on the amount of such repayment at the rate provided in
Section 1274(b)(2)(B) of the Code.  In the event that the Excise Tax is
determined to exceed the amount taken into account hereunder at the time of such
Covered Employee’s Separation from Service (including by reason of any payment
the existence or amount of which cannot be determined at the time of the
Gross-Up Payment), the Employer shall make an additional gross-up payment to
such Covered Employee in respect of such excess (plus any interest payable with
respect to such excess) at the time that the amount of such excess is finally
determined.


Any payment to be made to a Covered Employee pursuant to this Section 2.4 shall
be made within thirty (30) days after such Covered Employee remits the related
taxes.


2.5           Six-Month Lookback Alternate Benefits.  Any provision of the Plan
to the contrary notwithstanding, if during the six-month period immediately
prior to a Change of Control a Covered Employee was employed by the Employer in
a job category or position that would provide greater benefits under the Plan
than would be provided under the Plan for such Covered Employee with respect to
his or her job category or position with the Employer immediately prior to such
Change of Control, then in lieu of the benefits applicable under the Plan to
such Covered Employee’s job category or position with the Employer immediately
prior to such Change of Control, such Covered Employee shall be entitled to
receive under the Plan the benefits under the Plan that apply to such Covered
Employee’s job category or position with the Employer during the six-month
period immediately prior to such Change of Control that provides the greatest
benefits to such Covered Employee.


 
6

--------------------------------------------------------------------------------

 
 
ARTICLE III.


ADMINISTRATION OF PLAN
 
3.1           Committee’s Powers and Duties.  It shall be a principal duty of
the Committee to see that the Plan is carried out, in accordance with its terms,
for the exclusive benefit of persons entitled to participate in the Plan.  The
Committee shall be the Plan’s named fiduciary and shall have full power to
administer the Plan in all of its details, subject to applicable requirements of
law.  For this purpose, the Committee’s powers shall include, but not be limited
to, the following authority, in addition to all other powers provided by the
Plan:
 
(a)           to make and enforce such rules and regulations as it deems
necessary or proper for the efficient administration of the Plan;


(b)           to interpret the Plan, its interpretation thereof to be final and
conclusive on all persons claiming benefits under the Plan;


(c)           to decide all questions concerning the Plan and the eligibility of
any person to participate in the Plan;


(d)           to make determination as to the right of any person to a benefit
under the Plan (including, without limitation, to determine whether and when
there has been a termination of a Covered Employee’s employment and the cause of
such termination);


(e)           to appoint such agents, counsel, accountants, consultants, claims
administrators and other persons as may be required to assist in administering
the Plan;


(f)           to allocate and delegate its responsibilities under the Plan and
to designate other persons to carry out any of its responsibilities under the
Plan, any such allocation, delegation or designation to be in writing;


(g)           to sue or cause suit to be brought in the name of the Plan; and


(h)           to obtain from the Employer and from the Covered Employees such
information as is necessary for the proper administration of the Plan.


3.2           Member’s Own Participation.  No member of the Committee may act,
vote, or otherwise influence a decision of the Committee specifically relating
to himself or herself as a participant in the Plan.


3.3           Indemnification.  The Company shall indemnify and hold harmless
each member of the Committee against any and all expenses and liabilities
arising out of his or her administrative functions or fiduciary responsibilities
with respect to the Plan, including any expenses and liabilities that are caused
by or result from an act or omission constituting the negligence of such member
in the performance of such functions or responsibilities, but excluding expenses
and liabilities that are caused by or result from such member’s own gross
negligence or willful misconduct.  Expenses against which such member shall be
indemnified hereunder shall include, without limitation, the amounts of any
settlement or judgment, costs, counsel fees, and related charges reasonably
incurred in connection with a claim asserted or a proceeding brought or
settlement thereof.


3.4           Compensation, Bond and Expenses.  The members of the Committee
shall not receive compensation for their services as members of the
Committee.  To the extent required by applicable law, but not otherwise,
Committee members shall furnish bond or security for the performance of their
duties hereunder. Any expenses properly incurred by the Committee incident to
the administration, termination or protection of the Plan, including the cost of
furnishing bond, shall be paid by the Company.


 
7

--------------------------------------------------------------------------------

 


3.5           Claims Procedure.  A Covered Employee that the Committee
determines is entitled to a benefit under the Plan is not required to file a
claim for such benefit.  A Covered Employee who is not paid a Plan benefit and
who believes that he or she is entitled to such benefit, or who has been paid a
Plan benefit and who believes that he or she is entitled to a greater benefit,
shall file a written claim for such benefit with the Committee no later than
sixty (60) days after such Covered Employee’s Payment Date.  In any case in
which a claim for a Plan benefit is submitted by a Covered Employee,
the Committee shall furnish written notice to the claimant within sixty (60)
days (or within 120 days if additional information requested by the Committee
necessitates an extension of the sixty-day period), which notice shall:


(a)           state the specific reason or reasons for the denial or
modification;


(b)           provide specific references to pertinent Plan provisions on which
the denial or modification is based;


(c)           provide a description of any additional material or information
necessary for the Covered Employee or his or her representative to perfect the
claim, and an explanation of why such material or information is necessary; and


(d)           explain the Plan’s claim review procedure as contained herein.


In the event a claim for a Plan benefit is denied or modified, if the Covered
Employee or his or her representative desires to have such denial or
modification reviewed, he or she must, within sixty (60) days following receipt
of the notice of such denial or modification, submit a written request for
review by the Committee of its initial decision. In connection with such
request, the Covered Employee or his or her representative may review any
pertinent documents upon which such denial or modification was based and may
submit issues and comments in writing.  Within sixty (60) days following such
request for review, the Committee shall, after providing a full and fair review,
render its final decision in writing to the Covered Employee and his or her
representative, if any, stating specific reasons for such decision and making
specific references to pertinent Plan provisions upon which the decision is
based.  If special circumstances require an extension of such sixty-day period,
the Committee’s decision shall be rendered as soon as possible, but not later
than 120 days after receipt of the request for review.  If an extension of time
for review is required, written notice of the extension shall be furnished to
the Covered Employee and his or her representative, if any, prior to the
commencement of the extension period.


3.6           Mandatory Arbitration.  If a Covered Employee or his or her
representative is not satisfied with the decision of the Committee pursuant to
the Plan’s claims review procedure, such Covered Employee or his or her
representative may, within sixty (60) days of receipt of the written decision of
the Committee, request by written notice to the Committee that his or her claim
be submitted to arbitration pursuant to the employee benefit plan claims
arbitration rules of the American Arbitration Association.  Such arbitration
shall be the sole and exclusive procedure available to a Covered Employee or his
or her representative for review of a decision of the Committee.  In reviewing
the decision of the Committee, the arbitrator shall use the standard of review
that would be used by a Federal court in reviewing such decision under the
provisions of ERISA.  The Covered Employee or his or her representative and the
Employer shall share equally the cost of such arbitration, including but not
limited to the fees of the arbitrator and reasonable attorneys’ fees, unless the
arbitrator determines otherwise.  The arbitrator’s decision shall be final and
legally binding on both parties.  Judgment upon the arbitrator’s decision may be
entered in any court of appropriate jurisdiction, and may not be challenged in
any court, either at the place of arbitration or elsewhere.  This Section shall
be governed by the provisions of the Federal Arbitration Act.
 
 
ARTICLE IV.


GENERAL PROVISIONS


4.1           Funding.  The benefits provided under the Plan shall be unfunded
and shall be provided from the Employer’s general assets.


 
8

--------------------------------------------------------------------------------

 
 
4.2           Cost of Plan.  The entire cost of the Plan shall be borne by the
Employer and no contributions shall be required of the Covered Employees.
 
4.3           Plan Year.  The Plan shall operate on a plan year consisting of
the twelve consecutive month period commencing on January 1 of each year.


4.4           Other Participating Employers.  With the written consent of the
Committee, any entity or organization eligible by law to participate in the Plan
may adopt the Plan and become a participating Employer hereunder by executing
and delivering a written instrument evidencing such adoption to the Secretary of
the Company.  Such written instrument shall specify the effective date of the
adoption of the Plan by such adopting Employer, may incorporate specific
provisions relating to the operation of the Plan which apply to the adopting
Employer only, and shall become, as to such adopting Employer and its employees,
a part of the Plan.  Each adopting Employer shall be conclusively presumed to
have agreed to be bound by the terms of the Plan as amended from time to
time.  The provisions of the Plan shall be applicable with respect to each
Employer separately, and amounts payable hereunder shall be paid by the Employer
which employs the particular Covered Employee.


4.5           Amendment and Termination.
 
(a)           Prior to a Change of Control, the Plan may be amended or modified
in any respect and may be terminated, on behalf of all Employers, by resolution
adopted by the Board; provided, however, that:
 
(1)           no such amendment, modification
or  termination  which  would  adversely affect the benefits or protections
provided under the Plan to any individual who is a Covered Employee on the date
such amendment, modification or termination is adopted shall be effective as it
relates to such individual unless no Change of Control occurs within one year
after such adoption, and any such attempted amendment, modification or
termination adopted within one year prior to a Change of Control shall be null
and void ab initio as it relates to such individual (it being understood that
the removal of a Covered Employee from participation in the Plan shall, for the
purposes of this Section, constitute an adverse affect to the benefits or
protections provided under the Plan to any Covered Employee so removed); and
 
(2)           the Plan may not be amended, modified or terminated (i) at the
request of a third party who has indicated an intention or taken steps to effect
a Change of Control, or who effectuates a Change of Control, or (ii) in
connection with, or in anticipation of, a Change of Control which actually
occurs, if such amendment, modification or termination would adversely affect
the benefits or protections provided under the Plan to any individual who is a
Covered Employee on the date such amendment, modification or termination is
adopted, and in either case, any such attempted amendment, modification or
termination shall be null and void ab initio as it relates to such
individual.  Any action taken to amend, modify or terminate the Plan that is
taken after the execution of an agreement providing for a transaction or
transactions that, if consummated, would constitute a Change of Control, shall
conclusively be presumed to have been taken in connection with a Change of
Control.
 
(b)           Upon and after the occurrence of a Change in Control, the Plan may
not be amended or modified in any manner which would adversely affect the
benefits or protections provided under the Plan to any individual who is a
Covered Employee on the date the Change of Control occurred, and any such
attempted amendment, modification or termination shall be null and void ab
initio as it relates to such individual.
 
(c)           Notwithstanding the foregoing provisions of this Section 4.5, if
any compensation or benefit provided by the Plan may result in being subject to
the tax imposed by Section 409A of the Code, the Board may modify the Plan as
necessary or appropriate in the best interests of the Covered Employees (1) to
exclude such compensation or benefit from being deferred compensation within the
meaning of Section 409A of the Code, or (2) to comply with the provisions of
Section 409A of the Code and its related Code provisions (and the rules,
regulations and other regulatory guidance relating thereto); provided, however,
that no amendment made pursuant to the provisions of this Section 4.5(c) shall
reduce the value of the compensation or benefits that would be payable to a
Covered Employee in connection with his or her Involuntary  Termination
following a Change of Control without the written consent of such Covered
Employee.
 


 
9

--------------------------------------------------------------------------------

 
 
4.6           No Contract of Employment.  The adoption and maintenance of the
Plan shall not be deemed to be a contract of employment between the Employer and
any person or to be consideration for the employment of any person.  Nothing
herein contained shall be deemed to give any person the right to be retained in
the employ of the Employer or to restrict the right of the Employer to discharge
any person at any time nor shall the Plan be deemed to give the Employer the
right to require any person to remain in the employ of the Employer or to
restrict any person’s right to terminate his or her employment at any time.


4.7           Severability.  Any provision in the Plan that is prohibited or
unenforceable in any jurisdiction by reason of applicable law shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.


4.8           Nonalienation.  A Covered Employee shall have no right or ability
to pledge, hypothecate, anticipate, assign or otherwise transfer any benefit,
interest or right under the Plan, except by will or the laws of descent and
distribution, and no benefit, interest or right of a Covered Employee under the
Plan shall be liable for or subject to any debt, obligation or liability of such
Covered Employee.


4.9           Effect of Plan.  The Plan and the Noble Energy, Inc. Change of
Control Severance Plan are intended to supersede (a) the Change of Control
Severance Plan adopted by the Board on October 23, 2001, as amended (the
“Superseded Plan”), and (b) all oral or written policies of the Employer and all
oral or written communications to Covered Employees with respect to the subject
matter of the Plan that were written or communicated prior to the Effective
Date, and the Superseded Plan and all such prior policies or communications are
hereby null and void and of no further force and effect.  The Plan shall be
binding upon the Employer and any successor of the Employer, by merger or
otherwise, and shall inure to the benefit of and be enforceable by the Covered
Employees.  In addition, upon the occurrence of a Change of Control, all rights
of a Covered Employee to eligibility and participation under the Plan shall vest
and shall be considered a contract right enforceable against the Employer and
any successors thereto, subject to the terms and conditions of the Plan.


4.10           Code Section 409A Compliance.  The Plan is intended to provide
compensation and benefits that are not subject to the tax imposed under Section
409A of the Code, and shall be interpreted and administered to the extent
possible in accordance with such intent.


4.11           Governing Law.  The Plan shall be governed and construed in
accordance with the laws of the State of Texas (without giving effect to any
choice-of-law rules that may require the application of the laws of another
jurisdiction), except to the extent preempted by federal law.
 
 
IN WITNESS WHEREOF, the Plan has been executed by the Company on this 18th day
of December, 2007, to be effective as of January 1, 2008.
 
 

  NOBLE ENERGY, INC.          
 
By:
/s/ Charles D. Davidson       Name: Charles D. Davidson       Title:   President
and Chief Executive Officer          







 
10

--------------------------------------------------------------------------------

 
 

 
SCHEDULE A FOR THE
NOBLE ENERGY, INC.
CHANGE OF CONTROL SEVERANCE PLAN
FOR EXECUTIVES


The Applicable Factor for the Chief Executive Officer is 2.99, the Applicable
Factor for a Senior Executive is 2.5, and the Applicable Factor for a Key
Executive is 2.0.


The period of months specified for Welfare Benefit Coverages for the purposes of
Section 2.1(e) are:  twenty-four (24) months for a Key Executive; thirty (30)
months for a Senior Executive; and thirty-six (36) months for the Chief
Executive Officer.


A Covered Employee employed by the Employer in one of the following positions is
a Senior Executive:
Chief Operating Officer
Chief Financial Officer
General Counsel
Senior Vice President



A Covered Employee employed by the Employer in one of the following positions is
a Key Executive:
Vice President, Human Resources
Vice President, Northern Region
Vice President, Operations Services Vice President, Southern Region







This Schedule A has been executed on this ___ day of ___________________,
200____, to be effective as of January 1, 2008.


 

  NOBLE ENERGY, INC.          
 
By:
        Name: Charles D. Davidson       Title:   President and Chief Executive
Officer          





 


 


 
 
11

--------------------------------------------------------------------------------

